     Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 1 of 14 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

KINSALE INSURANCE COMPANY                         §
an Arkansas Corporation,                          §
                                                  §
          Plaintiff,                              §
                                                  §
v.                                                §
                                                  §
ETOPSI OIL & GAS LLC, dba                         §       CIVIL ACTION NO:
EAST TEXAS OILFIELD                               §
PRODUCTIONS SVC, INC.,                            §
a Texas limited liability company, and            §
MCBRIDE OPERATING LLC, a Texas                    §
limited liability company,                        §

          Defendants.


               COMPLAINT FOR DECLARATORY JUDGMENT AND DAMAGES

          KINSALE INSURANCE COMPANY (“Kinsale”) files suit against ETOPSI OIL & GAS LLC

(“ETOPSI”) and MCBRIDE OPERATING LLC (“McBride”), and alleges:

                                      NATURE OF ACTION

          1.     This is an action for damages and declaratory relief under 28 U.S.C. § 2201

to establish there is no coverage under an insurance policy issued to ETOPSI by Kinsale.

Essentially, ETOPSI was sued by McBride over its professional services, including damage to

the well that ETOPSI was working on. ETOPSI elected not to maintain a professional liability

policy and there is no coverage under the Kinsale general liability policy.

                                  JURISDICTION AND VENUE

          2.     This Court has jurisdiction under 28 U.S.C. § 1332 because there is diversity

of citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

          3.     Venue is proper in this district since “a substantial part of the events … giving rise



6283086
  Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 2 of 14 PageID #: 2



to the claim occurred” in this district. See 28 U.S.C. § 1391(b)(2). More specifically, McBride’s

underlying lawsuit is pending in Rusk County, Texas. Additionally, McBride seeks damages

arising out of ETOPSI’s design and supervision of the construction of a well located in Rusk

County, Texas.

       4.        All conditions precedent have occurred, been performed, or have been waived.

                                          THE PARTIES

       5.        Kinsale is an Arkansas corporation with its principal place of business in

Richmond, Virginia. Pertinent here, Kinsale is a surplus lines insurer. Kinsale issued a surplus

commercial general liability policy to ETOPSI as the Named Insured, bearing Policy No.

0100026163-2 and effective from 01/23/2017 to 01/23/2018.

       6.        McBride is a Texas limited liability company with its principal place of business

in Texas. McBride sued ETOPSI in an underlying lawsuit for professional errors and omissions.

Upon information and belief, no member of McBride is a citizen of Arkansas or Virginia so there

is complete diversity.

       7.        ETOPSI is a Texas limited liability company with its principal place of business

in Texas. ETOPSI erroneously believes it is entitled to coverage under the Kinsale policy. Upon

information and belief, no member of ETOPSI is a citizen of Arkansas or Virginia so there is

complete diversity.

       THE CRUX OF THE UNDERLYING TORT LAWSUIT IS THAT ETOPSI
       IS LIABLE FOR DAMAGE TO A WELL THAT ETOPSI DESIGNED AND
                    SUPERVISED THE CONSTRUCTION OF

       8.        On 07/09/2018, McBride filed the underlying lawsuit styled: McBride Operating,

LLC v. East Texas Oilfield Production Services, Inc., Cause No. 2018-175, in the 4th Judicial

District Court of Rusk County, Texas.

       9.        On 03/12/2019, McBride filed the operative second amended petition. A copy is

                                                  KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                  PAGE 2
  Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 3 of 14 PageID #: 3



attached as Exhibit “A.”

        10.       McBride alleges it “is the owner of the McBride #1 oil well.” (Second Amended

Petition, ¶5.)

        11.       McBride allegedly hired ETOPSI as an oil and gas industry consultant for the

design of the oil well. More specifically, McBride alleges that “ETOPSI designed the injection

well, engaged the drilling contractor, consulted with and advised the owner and the drilling

contractor, decided the total depth of hole, decided on how deep to set the casing and was in

control of the drilling operation.” (Id.)

        12.       ETOPSI provided McBride with professional services.

        13.       On 10/25/2017, ETOPSI allegedly “decided that the drilling on the McBride #1

was complete.” (Id.)

        14.       McBride alleges that ETOPSI’s “consulting services, product and work … were

negligent, breached various warranties and resulted in an occurrence that damaged the physical

property of McBride.” (Id.)

        15.       McBride also alleges ETOPSI’s professional services “caused various fluids,

muds, and other substances to be injected into the wellbore[, which] … reached the area near the

geologic formation desired.” (Id.)

              THE KINSALE COMMERCIAL GENERAL LIABILITY POLICY

        16.       Kinsale issued a commercial general liability policy to ETOPSI as the Named

Insured, bearing Policy No. 0100026163-2 and effective from 01/23/2017 to 01/23/2018. A copy

is attached as Exhibit “B.”

        17.       The policy’s principal coverage form is Form CG 00 01 10 01. It provides in

pertinent part:



                                                 KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                 PAGE 3
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 4 of 14 PageID #: 4



   SECTION I – COVERAGES

   COVERAGE       A   BODILY      INJURY       AND    PROPERTY        DAMAGE
   LIABILITY

   1.    Insuring Agreement

         a.     We will pay those sums that the insured becomes legally obligated
                to pay as damages because of “bodily injury” or “property
                damage” to which this insurance applies. We will have the right
                and duty to defend the insured against any “suit” seeking those
                damages. However, we will have no duty to defend the insured
                against any “suit” seeking damages for “bodily injury” or
                “property damage” to which this insurance does not apply. …

         b.     This insurance applies to “bodily injury” and “property damage”
                only if:

                (1)    The “bodily injury” or “property damage” is caused by an
                       “occurrence” that takes place in the “coverage territory”;

                (2)    The “bodily injury” or “property damage” occurs during
                       the policy period; and …

   2.    Exclusions

         This insurance does not apply to: …

         b.     Contractual Liability

                “Bodily injury” or “property damage” for which the insured is
                obligated to pay damages by reason of the assumption of liability
                in a contract or agreement. This exclusion does not apply to
                liability for damages:

                (1)    That the insured would have in the absence of the contract
                       or agreement; or

                (2)    Assumed in a contract or agreement that is an “insured
                       contract”, provided the “bodily injury” or “property
                       damage” occurs subsequent to the execution of the contract
                       or agreement. Solely for the purposes of liability assumed
                       in an “insured contract”, reasonable attorney fees and
                       necessary litigation expenses incurred by or for a party
                       other than an insured are deemed to be damages because of
                       “bodily injury” or “property damage”, provided:


                                         KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                         PAGE 4
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 5 of 14 PageID #: 5



                      (a)     Liability to such party for, or for the cost of, that
                              party’s defense has also been assumed in the same
                              “insured contract”; and

                      (b)     Such attorney fees and litigation expenses are for
                              defense of that party against a civil or alternative
                              dispute resolution proceeding in which damages to
                              which this insurance applies are alleged. …

         j.    Damage To Property

               “Property damage” to:

               (1)    Property you own, rent, or occupy, including any costs or
                      expenses incurred by you, or any other person, organization
                      or entity, for repair, replacement, enhancement, restoration
                      or maintenance of such property for any reason, including
                      prevention of injury to a person or damage to another’s
                      property;

               (2)    Premises you sell, give away or abandon, if the “property
                      damage” arises out of any part of those premises;

               (3)    Property loaned to you;

               (4)    Personal property in the care, custody or control of the
                      insured;

               (5)    That particular part of real property on which you or any
                      contractors or subcontractors working directly or indirectly
                      on your behalf are performing operations, if the “property
                      damage” arises out of those operations; or

               (6)    That particular part of any property that must be restored,
                      repaired or replaced because “your work” was incorrectly
                      performed on it. …

         k.    Damage To Your Product

               “Property damage” to “your product” arising out of it or any part
               of it.

         l.    Damage To Your Work

               “Property damage” to “your work” arising out of it or any part of it
               and included in the “products-completed operations hazard”.


                                         KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                         PAGE 5
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 6 of 14 PageID #: 6



                This exclusion does not apply if the damaged work or the work out
                of which the damage arises was performed on your behalf by a
                subcontractor.

         m.     Damage To Impaired Property Or Property Not Physically
                Injured

                “Property damage” to “impaired property” or property that has not
                been physically injured, arising out of:

                (1)     A defect, deficiency, inadequacy or dangerous condition in
                        “your product” or “your work”; or

                (2)     A delay or failure by you or anyone acting on your behalf
                        to perform a contract or agreement in accordance with its
                        terms.

                This exclusion does not apply to the loss of use of other property
                arising out of sudden and accidental physical injury to “your
                product” or “your work” after it has been put to its intended use. …

   SECTION V – DEFINITIONS …

   8.    “Impaired property” means tangible property, other than “your product” or “your
         work”, that cannot be used or is less useful because:

         a.     It incorporates “your product” or “your work” that is known or thought to
                be defective, deficient, inadequate or dangerous; or

         b.     You have failed to fulfill the terms of a contract or agreement;

         if such property can be restored to use by:

         a.     The repair, replacement, adjustment or removal of “your product” or
                “your work”; or

         b.     Your fulfilling the terms of the contract or agreement.

   9.    “Insured contract” means:

         a.     A contract for a lease of premises. However, that portion of the contract
                for a lease of premises that indemnifies any person or organization for
                damage by fire to premises while rented to you or temporarily occupied by
                you with permission of the owner is not an “insured contract”;

         b.     A sidetrack agreement;


                                           KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                           PAGE 6
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 7 of 14 PageID #: 7



         c.     Any easement or license agreement, except in connection with
                construction or demolition operations on or within 50 feet of a railroad;

         d.     An obligation, as required by ordinance, to indemnify a municipality,
                except in connection with work for a municipality;

         e.     An elevator maintenance agreement;

         f.     That part of any other contract or agreement pertaining to your
                business (including an indemnification of a municipality in
                connection with work performed for a municipality) under which you
                assume the tort liability of another party to pay for “bodily injury” or
                “property damage” to a third person or organization. Tort liability
                means a liability that would be imposed by law in the absence of any
                contract or agreement. …

   13.   “Occurrence” means an accident, including continuous or repeated exposure to
         substantially the same general harmful conditions. …

   16.   “Products-completed operations hazard”:

         a.     Includes all “bodily injury” and “property damage” occurring away from
                premises you own or rent and arising out of “your product” or “your
                work” except:

                (1)    Products that are still in your physical possession; or

                (2)    Work that has not yet been completed or abandoned. However,
                       “your work” will be deemed completed at the earliest of the
                       following times:

                       (a)     When all of the work called for in your contract has been
                               completed.

                       (b)     When all of the work to be done at the job site has been
                               completed if your contract calls for work at more than one
                               job site.

                       (c)     When that part of the work done at a job site has been put
                               to its intended use by any person or organization other than
                               another contractor or subcontractor working on the same
                               project.

                       Work that may need service, maintenance, correction, repair or
                       replacement, but which is otherwise complete, will be treated as
                       completed.


                                           KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                           PAGE 7
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 8 of 14 PageID #: 8




         b.    Does not include “bodily injury” or “property damage” arising out of:

               (1)      The transportation of property, unless the injury or damage arises
                        out of a condition in or on a vehicle not owned or operated by you,
                        and that condition was created by the “loading or unloading” of
                        that vehicle by any insured;

               (2)      The existence of tools, uninstalled equipment or abandoned or
                        unused materials; or

               (3)      Products or operations for which the classification, listed in the
                        Declarations or in a policy schedule, states that products-
                        completed operations are subject to the General Aggregate Limit.

   17.   “Property damage” means:

         a.    Physical injury to tangible property, including all resulting loss of use of
               that property. All such loss of use shall be deemed to occur at the time of
               the physical injury that caused it; or

         b.    Loss of use of tangible property that is not physically injured. All such
               loss of use shall be deemed to occur at the time of the “occurrence” that
               caused it. …

   21.   “Your product”:

         a.    Means:

               (1)      Any goods or products, other than real property, manufactured,
                        sold, handled, distributed or disposed of by:

                        (a)    You;

                        (b)    Others trading under your name; or

                        (c)    A person or organization whose business or assets you have
                               acquired; and

               (2)      Containers (other than vehicles), materials, parts or equipment
                        furnished in connection with such goods or products.

         b.    Includes




                                          KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                          PAGE 8
  Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 9 of 14 PageID #: 9



                       (1)      Warranties or representations made at any time with respect to the
                                fitness, quality, durability, performance or use of “your product”;
                                and

                       (2)      The providing of or failure to provide warnings or instructions.

                c.     Does not include vending machines or other property rented to or located
                       for the use of others but not sold.

        22.     “Your work”:

                a.     Means:

                       (1)      Work or operations performed by you or on your behalf; and

                       (2)      Materials, parts or equipment furnished in connection with such
                                work or operations.

                b.     Includes

                       (1)      Warranties or representations made at any time with respect to the
                                fitness, quality, durability, performance or use of “your work”, and

                       (2)      The providing of or failure to provide warnings or instructions.

        18.     The CGL policy includes an Additional Policy Exclusions endorsement. (See

Form CAS3043 0117.) It provides in pertinent part:

        DUTY TO DEFEND EXCLUSION

        Where there is no coverage under this policy, there is no duty to defend.

        PROFESSIONAL LIABILITY EXCLUSION

        This insurance does not apply to professional liability, malpractice, errors, or omissions
        or acts of any type including rendering or failure to render any type of professional
        service nor to any expenses or any obligation to share damages with or repay anyone else
        who must pay damages from same, unless such Professional Liability coverage is
        specifically endorsed onto this policy.

        19.     The CGL policy also includes a Pollution Exclusion Amended with Time Element

Pollution Incident Exception endorsement. (See Form EGY3015 0115.) This exclusion provides

in pertinent part:


                                                   KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                   PAGE 9
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 10 of 14 PageID #: 10



    This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE …

    COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
    LIABILITY, 2. Exclusions, item f. and COVERAGE B PERSONAL AND
    ADVERTISING INJURY LIABILITY, 2. Exclusions m. and n. are deleted
    and replaced with the following:

    ABSOLUTE POLLUTION EXCLUSION

    1.     This insurance does not apply to any claim or “suit” for “bodily injury”,
           “property damage”, “personal and advertising injury” or other injury or
           damage arising directly or indirectly out of, related to, or, in any way
           involving:

           Pollution/environmental impairment/contamination or any expenses or any
           obligation to share damages with or repay anyone else who must pay
           damages from same in conjunction with occurrences arising out of or
           alleged to have arisen out of same. All liability and expense arising out of
           or related to any form of pollution, whether intentional or otherwise and
           whether or not any resulting injury, damage, devaluation, cost or expense
           is expected by any insured or any person or entity, is excluded throughout
           this policy.

    2.     This insurance does not apply to any damages, claim, or “suit” arising
           out of the actual, alleged or threatened discharge, dispersal, seepage,
           migration, release or escape of “pollutants” including but not limited to
           any:

                  a.      “[P]roperty damage” or other injury or damages for the
                          devaluation of property, or for taking, use or acquisition or
                          interference with the rights of others in or on property or air
                          space, or any other type injury or expense; or

                  b.      Any loss, cost, expense, fines and/or penalties arising out of
                          any … litigation or administrative procedure in which any
                          insured or others may be involved as a party as a result of
                          actual, alleged or threatened discharge, dispersal, seepage,
                          migration, release, escape or placement of “pollutants”,
                          environmental impairments, or contaminants into or upon
                          land, premises, buildings, the atmosphere, any water
                          course, body of water, aquifer or ground water, whether
                          sudden, accidental or gradual in nature or not, and
                          regardless of when. …



                                             KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                            PAGE 10
 Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 11 of 14 PageID #: 11



       The definition of “pollutants” in this policy is deleted and replaced with the
       following:

                “Pollutants” means any solid, liquid, gaseous, fuel, lubricant, thermal,
                acoustic, electrical, or magnetic irritant or contaminant, including but not
                limited to smoke, vapor, soot, fumes, fibers, radiation, acid, alkalis,
                petroleums, chemicals or “waste”. “Waste” includes medical waste,
                biological infectants, and all other materials to be disposed of, recycled,
                stored, reconditioned or reclaimed. …

       20.      Kinsale has been providing ETOPSI with a defense in McBride’s lawsuit under a

complete reservation of rights, including the right to file a declaratory judgment action and seek

reimbursement of attorney’s fees and costs if there was never any coverage owed.

                         COUNT I – NO COVERAGE UNDER THE
                         PROFESSIONAL LIABILITY EXCLUSION

       21.      Kinsale incorporates paragraphs 1 through 20.

       22.      McBride’s lawsuit is for damages arising out professional services provided

by ETOPSI.

       23.      The policy’s Professional Liability Exclusion bars coverage for any claim or

lawsuit because of ETOPSI’s “professional liability, malpractice, errors, or omissions or acts of

any type including rendering or failure to render any type of professional service nor to any

expenses or any obligation to share damages with or repay anyone else who must pay damages

from same[.]”

       24.      Accordingly, Kinsale has no duty to defend or indemnify ETOPSI.

          COUNT II – NO COVERAGE FOR DAMAGE TO REAL PROPERTY
                           UNDER EXCLUSION J.(5)

       25.      Kinsale incorporates paragraphs 1 through 20.

       26.      McBride seeks damages for “physical injury to the structures of the earth” and

inability to use the “wellbore … in the future to access the geologic formation properly.” (Second



                                                  KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                 PAGE 11
 Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 12 of 14 PageID #: 12



Amended Petition, ¶5.)

       27.     Exclusion j.(5) bars coverage for property damage to real property on which

ETOPSI or any contractors or subcontractors working directly or indirectly on its behalf are

performing operations, if the ‘property damage’ arises out of those operations.

       28.     Accordingly, Kinsale has no duty to defend or indemnify ETOPSI.

         COUNT III – NO COVERAGE UNDER THE INSURING AGREEMENT

       29.     Kinsale incorporates paragraphs 1 through 20.

       30.     The insuring agreement of the Kinsale policy is only triggered by “property

damage” that occurs during the policy period and is caused by an “occurrence.”

       31.     The insuring agreement has not been triggered because McBride seeks damages

other than property damage, specifically economic damages.

       32.     The insuring agreements also have not been triggered because there is no

indication of any claim or lawsuit alleging damages caused by an “occurrence.”

       33.     Accordingly, Kinsale has no duty to defend or indemnify ETOPSI.

         COUNT IV – NO COVERAGE UNDER THE ABSOLUTE POLLUTION
                              EXCLUSION

       34.     Kinsale incorporates paragraphs 1 through 20.

       35.     The Kinsale policy includes an Absolute Pollution Exclusion that bars coverage

for damages arising out of pollution.

       36.     McBride seeks damages because ETOPSI’s negligent design and supervision of

the well’s construction caused various fluids, muds, and other substances to be injected into the

wellbore.

       37.     Accordingly, Kinsale has no duty to defend or indemnify ETOPSI.




                                                 KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                PAGE 12
 Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 13 of 14 PageID #: 13



        COUNT V - NO COVERAGE UNDER VARIOUS POLICY EXCLUSIONS

       38.     Kinsale incorporates paragraphs 1 through 20.

       39.     Exclusion b. Contractual Liability bars coverage to the extent ETOPSI is

obligated to pay damages by reason of its assumption of liability in a contract or agreement.

       40.     Exclusion j.(3) bars coverage for damage to property loaned to ETOPSI.

       41.     Exclusion j.(4) bars coverage for damage to personal property in the care,

custody, or control of ETOPSI.

       42.     Exclusion j.(6) bars coverage to the extent any property must be restored, repaired

or replaced because ETOPSI’s work was incorrectly performed on it.

       43.     Exclusion k. Damage to Your Product bars coverage to the extent any product

provided by ETOPSI was damaged or caused damage to other property.

       44.     Exclusion l. Damage to Your Work bars coverage for any property damage arising

out of or any part of ETOPSI’s work and included in the products-completed operations hazard.

       45.     Exclusion m. Damage to Impaired Property or Property Not Physically Injured

bars coverage to the extent any property is less useful because it incorporates work or products

provided by ETOPSI, or because ETOPSI failed to fulfill the terms of its alleged contract with

McBride.

       46.     Accordingly, Kinsale has no duty to defend or indemnify ETOPSI.




                                                 KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                PAGE 13
Case 6:19-cv-00413-JCB Document 1 Filed 09/12/19 Page 14 of 14 PageID #: 14



                                 REQUESTED RELIEF

    Kinsale respectfully requests that this Court:

    a.   Adjudicate the rights of the parties under the Kinsale policy;

    b.   Find and declare that Kinsale does not have a duty to defend ETOPSI in the
         underlying action.

    c.   Find and declare that Kinsale does not have to pay any judgment against ETOPSI in
         the underlying action.

    d.   Award Kinsale, from ETOPSI, all the attorney’s fees and costs that Kinsale incurred
         to provide ETOPSI with a defense in McBride’s underlying lawsuit, and

    e.   Award Kinsale its costs in this action, as well as any other relief that this Court
         deems, equitable, just, and proper.

                                                     Respectfully Submitted,

                                                     /s/ Lisa M. Henderson
                                                     Lisa M. Henderson
                                                     State Bar No. 24025423
                                                     lisa.henderson@clydeco.us
                                                     CLYDE & CO
                                                     10440 N. Central Expressway, Suite 800
                                                     Dallas, TX 75231
                                                     Telephone:     214.540.7539
                                                     Facsimile:     214.540.7540

                                                     ATTORNEYS FOR PLAINTIFF KINSALE
                                                     INSURANCE COMPANY




                                              KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                             PAGE 14
